Citation Nr: 0015219	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-16 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a heart disorder.

2. Entitlement to an evaluation in excess of 10 percent for 
varicose veins of both legs prior to January 12, 1998.

3. Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg, postoperative ligation 
and sclerotherapy.

4. Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left leg, postoperative ligation and 
sclerotherapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 
1995, when he retired from military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

When this case was previously before the Board in September 
1998, the issues consisted of the following:  (1) entitlement 
to service connection for a right wrist/hand disorder; (2) 
entitlement to service connection for a heart disorder; 
(3) entitlement to service connection for epididymitis; and 
(4) entitlement to a compensable evaluation for bilateral 
varicose veins.  At that time, the Board remanded the case to 
the RO for additional development.  Thereafter, by an August 
1999 rating decision, the RO granted service connection for 
osteoarthritis of the right wrist and epididymitis.  
Additionally, the RO increased the 0 percent rating for 
bilateral varicose veins to 10 percent effective as of August 
1, 1995, and thereafter assigned separate ratings of 10 
percent for varicose veins of each of the veteran's legs 
effective from January 12, 1998, (the date when criteria for 
evaluating diseases of the cardiovascular system were 
amended).  By this rating the RO continued the denial of 
service connection for a heart disorder.

In view of the foregoing, the issues of entitlement to 
service connection for a right wrist/hand disorder and 
epididymitis have been resolved and are not on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).


FINDINGS OF FACT

1. There is no competent medical evidence of record 
demonstrating a current heart disability.

2. Prior to January 12, 1998, the impairment associated with 
the varicose veins of the veteran's lower extremities was 
productive of moderate varicosities of the superficial 
veins below the knees with symptoms of pain or cramping on 
exertion.  

3. The veteran's varicose veins of the right leg are 
manifested primarily by varicosities with stasis 
pigmentation, pain, occasional cramping, and fatigue.

4. The veteran's varicose veins of the left leg are 
manifested primarily by varicosities with stasis 
pigmentation, pain, occasional cramping, and fatigue.


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for a heart condition is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2. The criteria for an evaluation in excess of 10 percent for 
bilateral varicose veins prior to January 12, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 
7120 (1997) (prior to January 12, 1998).

3. The criteria for an evaluation in excess of 10 percent for 
varicose veins of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.104, Diagnostic Code 7120 (1997) (prior 
to January 12, 1998) and Diagnostic Code 7120 (1999).

4. The criteria for an evaluation in excess of 10 percent for 
varicose veins of the left leg have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.104, Diagnostic Code 7120 (1997) (prior 
to January 12, 1998) and Diagnostic Code 7120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Heart Condition

Factual Background:  The veteran's service medical records 
show that his heart was clinically normal and he reported no 
history of heart trouble upon enlistment.  The veteran's 
heart continued to be evaluated as clinically normal upon 
reenlistment examinations in May 1979, March 1983, and March 
1987.  Similarly, the veteran's March 1995 retirement 
examination reflects that his heart was clinically normal and 
he reported no history of heart trouble.  However, a February 
1995 electrocardiogram, performed in connection with his 
retirement examination, was abnormal and sinus bradycardia 
with marked sinus arrhythmia right superior axis deviation 
was noted.  Upon subsequent reading of this 
electrocardiogram, it was determined that the veteran had a 
normal electrocardiogram.  

A February 1996 report of VA examination reflects that the 
veteran complained of palpitations on heavy exercise and 
becoming lightheaded.  The veteran had a normal 
cardiovascular examination.  Electrocardiogram testing was 
unremarkable.  The diagnoses included palpitations by 
history, normal examination, needs no further evaluation.  

Private treatment records reflect that, in February 1997, the 
veteran's complaints included chest congestion.  The 
assessment included bronchitis.  These records include a May 
1998 report of electrocardiogram examination which revealed 
normal sinus rhythm, indeterminate QRS Axis, and slow R-wave 
progression.  

In July 1998, the veteran gave testimony before the 
undersigned Member of the Board in Washington, D.C.  He 
recalled that, prior to the 1995 electrocardiogram, he 
experienced tightness in the chest, palpitations, and his 
heart beat was "overly strong" upon over exertion.  
However, he stated that he did not experience chest pain 
during his period of service or become concerned about the 
situation until the abnormal electrocardiogram findings in 
service.  Specifically, the veteran indicated that he was 
concerned that there might be a correlation between his 
varicose veins and his abnormal electrocardiogram findings.  
He testified that, following discharge from service, the 
symptoms had not changed from those which he experienced 
during service.  

A March 1999 report of fee basis examination noted the 
veteran's history of abnormal electrocardiograms during 
service.  The examiner also noted that the veteran's medical 
records had been reviewed prior to examination.  Upon 
physical examination of the veteran's heart, objective 
findings revealed that the rhythm was regular, S1 S2 was 
normal, and there was no murmur.  The diagnoses included a 
normal cardiovascular examination.  An addendum to this 
examination report reflected a mild right ventricular 
hypertrophy and no ST changes upon electrocardiogram testing.  
It was also noted that stress testing was "negative for 
ischaemia, Maximum METS - 11.4.  The examiner noted that the 
veteran should avoid doing any strenuous exercises or 
participating in any sports without cardiovascular clearance 
from his physician.  

In October 1999, the RO determined that the March 1999 VA 
examination was inadequate with respect to the veteran's 
heart because the physician failed to provide an opinion as 
to the etiology and clinical significance of any abnormality 
found by electrocardiogram.  

Accordingly, the veteran underwent another fee basis 
examination in November 1999.  The veteran recalled that, 
when he was on active duty, he experienced tightness in his 
chest after physical exertion.  Additionally, he reported 
"that he has never had any history of any cardiac disease 
nor any history of hypertension."  The examiner noted that 
the veteran had undergone a stress test in March 1999 which 
was negative for ischemia with a maximum METS of 11.4.  
Examination of the heart revealed that it was "regular with 
no appreciable gallop, rub, or murmur.  Normal S1 and S2."  
Electrocardiogram testing showed a normal sinus rhythm with a 
ventricular rate of 58 and PR interval of 0.198.  He had deep 
X waves in the lateral leads and a right QRS axis.  S4 was 
147 milliseconds suggestive of possible right ventricular 
hypertrophy.  The diagnosis was that there was evidence for 
possible right ventricular hypertrophy on his 
electrocardiogram and the examiner commented that this would 
"be further defined by echocardiogram, which can better 
evaluate the right ventricle as well as any valvular 
problems.  An addendum to this examination report reflects 
that the veteran's echocardiogram report was reviewed and 
showed the following results:  

It was a good quality echocardiogram.  The left 
atrial size is at the upper limit of normal.  There 
was no peripheral effusion.  The left ventricular 
size and systolic function were normal with LV 
ejection fraction of 60%.  Aortic, mitral and 
tricuspid valves appeared normal.  Flow study 
showed a trace mitral and tricuspid regurgitation 
with flows suggesting that pulmonary artery 
pressures were normal.  It should also be noted 
that the right ventricular diastole size was 2.6 
which is at the upper limit of normal as well.

The diagnosis was right ventricle upper limits of normal as 
evidenced by echocardiogram.  The examiner remarked that 
electrocardiogram noted that there was a "possible" right 
ventricular hypertrophy, echocardiogram defined the right 
ventricle at the upper limits of normal, and the rest of the 
echocardiogram was essentially normal.  The examiner also 
noted that the stress test report was negative for ischemia 
with maximal METS at 11.4, hence, the electrocardiogram 
finding was of no clinical significance.

Criteria and Analysis:  In order to be entitled to service 
connection for a disease or disability, the evidence must 
show that such disease or disability was either incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The initial inquiry is whether the claim is well grounded.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation of 
service connection is not sufficient; there must be evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
See Murphy, supra, 1 Vet. App. at 81.  A claimant cannot meet 
this burden imposed by section 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under section 5107(a).

The veteran's service medical records show that he never 
complained of heart trouble and his heart was consistently 
evaluated as normal until February 1995, when he had an 
abnormal electrocardiogram.  However, upon subsequent reading 
of this electrocardiogram, it was determined that it was a 
normal electrocardiogram and no impairment of the heart was 
diagnosed.

Although the veteran is competent to relate symptoms of chest 
pain and tightness during service, he does not have the 
medical expertise to diagnose a heart condition.  The law is 
clear that while a layperson is competent to testify as to 
facts within his or her own observation and recollection, 
such as symptoms, such person is not competent to provide 
probative evidence as to matters requiring the expertise 
derived from specialized medical training or experience, such 
as matters of medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

The record is devoid of any current diagnosis of a heart 
condition.  There is no competent medical evidence of record 
that the veteran currently suffers from a heart condition.  
In fact, examinations for disability evaluation purposes in 
February 1996 and March and November 1999 revealed normal 
cardiovascular examinations.  He had regular heart rhythm and 
no murmur or abnormal sounds.  In this regard, the Board 
notes that although electrocardiogram testing in March and 
November 1999 reflected a possible right ventricular 
hypertrophy, echocardiogram showed that the right ventricle 
was in the upper limits of normal.  The opinion of the 
examiner was that, inasmuch as the veteran's stress test 
report was negative for ischemia with maximal METS at 11.4, 
the electrocardiogram finding was "of no clinical 
significance."  Thus, the medical evidence of record 
contains no current findings of heart pathology.  

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  For the foregoing reasons and bases, 
the Board concludes that the veteran's claim for entitlement 
to service connection for a heart condition is not well 
grounded because all three prongs of Caluza have not been 
met.  The benefit sought on appeal is accordingly denied.


Varicose Veins

Factual Background:  The veteran's service medical records 
reflect that a varicose vein, which was NCD (not considered 
disabling), was noted at the right knee area upon induction 
examination in February 1975.  In October 1978, it was noted 
that the veteran's right medial varicose veins were 
essentially asymptomatic and treatment was deferred.  
Thereafter, in July 1994, the veteran sought treatment for 
worsening problems with his varicose veins.  He complained of 
right ankle edema, diffuse pain, and sore veins.  Physical 
examination revealed large varicosities of both lower limbs, 
edema over the right ankle, and discoloration of the 
overlying skin.  In November 1994, the veteran underwent a 
sapheno femoral vein junction ligation of both lower 
extremities.  He also underwent sclerotherapy injections in 
December 1994.  A March 1995 report of retirement examination 
reflects that the veteran had a one inch vertical scar at 
both leg joints.  

The February 1996 report of VA examination reflects that 
physical findings included bilateral varicose veins.  It was 
also noted that musculoskeletal examination revealed small 
surgical scars, which were well healed and not significant, 
in both groins from the saphenous femoral junction ligation.  
The diagnoses included bilateral varicose veins.  The 
examiner commented that the veteran remained asymptomatic.

Upon consideration of the foregoing, by a September 1996 
rating decision, the RO granted service connection and 
assigned a noncompensable schedular evaluation for bilateral 
varicose veins, post operative ligation and sclerotherapy, 
effective from August 1, 1995.  

In an October 1996 statement to the RO, the veteran disagreed 
with the zero percent evaluation for his bilateral varicose 
veins and claimed that a 10 percent rating was warranted.

During his July 1998 hearing in Washington, D.C., before the 
undersigned Member of the Board, the veteran testified that 
he experienced swelling of the lower extremities below the 
knees, discoloration of the right ankle, and warmth on the 
inside of the right ankle.  The veteran stated that the 
symptoms associated with his varicose veins become aggravated 
upon prolonged standing and that he experienced cramping when 
doing sit-ups and while sitting during very long drives.  He 
reported that his treatment consists of wearing "Jobst 
stockings," monitoring, and elimination of activities that 
make the varicose veins worse.  

A March 1999 report of VA fee basis examination for varicose 
veins includes the veteran's complaints of not being able to 
stand for prolonged periods of time, heaviness in the legs, 
warmth in the ankles, fatigue, and discoloration.  Upon 
physical examination, objective findings included the 
presence of varicose veins in both lower extremities, 
superficial small ulcers on the right and left, stasis 
pigmentation, and no eczema or edema on elevation.  The 
examiner noted that the veteran's claims file had been 
reviewed prior to examination.  The diagnoses included 
bilateral varicose veins status post ligation.  The examiner 
commented that the veteran had extensive bilateral 
varicosities with no edema.  The examiner further noted that 
both extremities had stasis pigmentation with no signs of 
eczema and that the veteran also had pain and occasional 
cramping and fatigue.

Upon VA fee basis examination in November 1999, physical 
examination of the extremities revealed varicose veins 
bilaterally, no peripheral cyanosis or clubbing, and some 
trace pre-tibial edema.  It was also noted that the veteran 
had good strong pulses at the femoral, popliteal, posterior 
tibial, and radial areas.  

In an August 1999 rating action, the RO increased the rating 
for the veteran's bilateral varicose veins from 0 percent to 
10 percent effective from August 1, 1995, to January 11, 
1998.  Thereafter, effective from January 12, 1998, the 
veteran was assigned separate 10 percent ratings for varicose 
veins, status post ligation, left and right leg.


Criteria and Analysis:  The Court has held that a claim for 
an increased rating for a disability is generally well-
grounded when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Thus, in 
accordance with 38 U.S.C.A. § 5107 (West 1991), and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), the appellant has presented 
a well-grounded claim for an increased rating.  The facts 
relevant to this appeal have been properly developed in that 
the appellant has been accorded examinations, his medical 
records have been associated with the file, and there is no 
indication of additional relevant treatment records that 
should be obtained.  Accordingly, the duty to assist has been 
discharged and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
RO, in effect, considered whether the facts showed that the 
veteran was entitled to a higher disability rating for this 
condition for any period of time since service connection was 
granted.  The appellant has been provided appropriate notice 
of the pertinent laws and regulations and has had his claim 
properly considered based on all the evidence of record.

An evaluation of the level of disability includes 
consideration of impairment of the veteran's ability to 
engage in ordinary activities, including employment, to 
include the effect of pain on the functional abilities.  38 
C.F.R. § 4.10 (1999).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the course of the veteran's claim, the diagnostic 
criteria used for the rating of varicose veins were changed, 
effective January 12, 1998.  When a law or regulation changes 
after a claim is filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In a recent opinion of the VA Office 
of the General Counsel, it was held that, when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000.

There are potentially significant differences under the 
former and current regulations that may affect the type of 
evidence and argument submitted by a claimant.  As the 
claimant has received notice of the potential applicability 
of the amended regulations, and has been given an opportunity 
to submit evidence and argument pertaining to evaluation of 
his varicose veins of both legs under the amended 
regulations, he is not prejudiced by the Board's 
consideration of both the old and new rating criteria.

Under the criteria in effect prior to January 12, 1998 [see, 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997)] mild varicose 
veins, or those with no symptoms, were evaluated as 
noncompensable.  Moderate varicose veins, with varicosities 
of the superficial veins below the knees, with symptoms of 
pain or cramping on exertion, warranted a 10 percent 
evaluation whether unilateral or bilateral.  Moderately 
severe varicose veins, involving the superficial veins above 
and below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion and no involvement 
of the deep circulation warranted a 20 percent evaluation if 
unilateral and a 30 percent evaluation if bilateral.  Severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms were to be rated as 
moderately severe.  Severe varicose veins, involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration and no involvement of the deep 
circulation, warranted a 40 percent evaluation if unilateral 
and a 50 percent evaluation if bilateral.  Pronounced 
varicose veins required the findings of the severe condition 
with secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation for a 50 percent evaluation if 
unilateral and a 60 percent evaluation if bilateral.

Under the old criteria, the veteran's varicose veins of both 
legs warrant no more than a 10 percent rating.  The medical 
evidence shows that, upon VA examination in February 1996, 
the veteran had bilateral varicose veins which were 
asymptomatic.  Moreover, in his October 1996 statement to the 
RO, the veteran claimed that his varicose veins were 10 
percent disabling.  Examination in March 1999 revealed small 
superficial ulcers on both legs and stasis pigmentation.  The 
veteran also had pain and occasional cramping and fatigue.  
However, neither this examination nor the subsequent 
examination in November 1999 noted involvement of the long 
saphenous.  Likewise, in the absence of edema and with no 
signs of eczema, the record fails to document the presence of 
moderately severe varicose veins.  Thus, the evidence fails 
to show that the varicose veins of either leg are moderately 
severe and involve the superficial veins above and below the 
knee with varicosities of the long saphenous.  Likewise, 
there is no indication of severe varicosities below the knee.  
Inasmuch as veteran's varicose veins are limited to below the 
knees and no edema or eczema has been shown in either leg, 
the Board finds that the veteran's complaints of aching and 
fatigue after prolonged standing or on exertion meet no more 
than the criteria for a 10 percent evaluation under the old 
criteria.  Accordingly, the preponderance of the evidence is 
against a higher evaluation for varicose veins of both legs 
under the criteria for rating cardiovascular disorders which 
were in effect prior to January 12, 1998.

The revised rating criteria provide ratings for unilateral 
involvement.  If more than one extremity is involved, each 
extremity is to be separately evaluated and combined, using 
the bilateral factor if applicable.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1999).  Asymptomatic palpable or 
visible varicose veins are to be evaluated as noncompensable.  
Those manifested by intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery warrant a 10 percent evaluation.  
Varicose veins manifested by persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema, warrant a 20 percent 
evaluation.  Those manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration are evaluated as 40 percent disabling.  A 60 
percent evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent evaluation requires massive board-
like edema with constant pain at rest attributable to 
varicose veins.

Upon consideration of the medical evidence of record, the RO 
determined that the veteran was entitled to separate 10 
percent ratings for varicose veins of each leg under the new 
criteria as of the effective date of the new criteria.  The 
Board concurs with the RO that the revised criteria are more 
favorable to the veteran, and, thus must be applied to rate 
the varicose veins disability for periods from and after the 
effective date of the regulatory change.

The new criteria require a finding of persistent edema for a 
rating in excess of 10 percent.  The evidence of records does 
not demonstrate that the veteran has persistent edema in 
either lower extremity to warrant an evaluation greater than 
10 percent under the criteria for cardiovascular disorders 
effective on January 12, 1998.

Thus, the Board finds that the evidence fails to support an 
evaluation in excess of 10 percent for the veteran's varicose 
veins, left and right legs, under either the criteria in 
effect prior to or on January 12, 1998. 


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a heart condition is denied.

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of both legs prior to January 12, 1998, is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg is denied.

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left leg is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

